Citation Nr: 0514229	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  99-10 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to March 1970.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which granted the veteran's claim for 
service connection for PTSD and assigned a 30 percent rating 
retroactively effective from September 27, 1996, the date of 
receipt of his claim for this condition.  A more recent 
September 1999 RO decision (by a local hearing officer) 
increased the rating to 50 percent retroactively effective as 
of the same date.  The veteran wants an even higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  See 
also AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is 
presumed to be seeking the highest possible rating, unless he 
expressly indicates otherwise).


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  From September 26, 1996 to June 29, 1999, the veteran's 
PTSD did not cause occupational and social impairment due to 
symptoms such as:  homicidal ideation, obsessive rituals; 
obscure, illogical, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently; spatial disorientation; neglect of personal 
appearance and hygiene; impaired impulse control; and an 
inability to establish and maintain effective relationships.



3.  Since June 30, 1999, the veteran's PTSD has caused 
impaired short-term memory, occasional panic attacks, 
impaired concentration, mood and motivational disturbances, 
and significant difficulty establishing and maintaining 
social and occupational relationships.


CONCLUSIONS OF LAW

1.  From September 26, 1996 to June 29, 1999, the criteria 
were not met for an initial rating higher than 50 percent for 
the PTSD.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9411 (1996 & 2004).

2.  Since June 30, 1999, however, the criteria have been met 
for an even higher 70 percent rating for the PTSD.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9411 (1996 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Due Process Considerations

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).



First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The January 1997 and 
September 1999 rating decisions appealed, as well as 
September 1998 and October 2001 rating decisions, the January 
1999 statement of the case (SOC), and the September 1999, 
April 2002, March 2004, and November 2004 supplemental 
statements of the case (SSOCs), and a January 2004 letter to 
the veteran, notified him of the evidence considered and the 
pertinent laws and regulations.  The RO also indicated it 
would review the information of record and determine what 
additional information was needed to process his claim.  
And the January 2004 letter, in particular, apprised him of 
the type of information and evidence needed from him to 
support his claim, what he could do to help in this regard, 
and what VA had done and would do in obtaining supporting 
evidence.  See, e.g., Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  This type of notice is what is specifically 
contemplated by the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, he was provided 
several VA examinations and had a hearing before a local 
hearing officer at the RO.  He was also provided several 
other opportunities to submit additional evidence in support 
of his claim - including following the RO's January 2004 
VCAA letter.  He also had an additional 90 days to identify 
and/or submit supporting evidence after certification of his 
appeal to the Board, and even beyond that with sufficient 
justification.  See 38 C.F.R. § 20.1304 (2004).  So the Board 
finds that the duty to assist has been satisfied and the case 
is ready for appellate review.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  See, too, 
VAOPGCPREC 7-2004 (July 16, 2004) further discussing these 
requirements cited in Pelegrini II.  The Pelegrini II Court 
held, among other things, that a VCAA notice, as required by 
38 U.S.C. § 5103(a) (West 2002), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II at 119-120.  

In this case, records show the veteran was not provided the 
required VCAA notice regarding his claim of entitlement to 
service connection for PTSD.  And the RO did not provide him 
the required VCAA notice regarding his purported entitlement 
to a higher initial rating for his PTSD (once it was service 
connected) until the January 2004 letter.  See, too, 
VAOPGCPREC 8-2003 (Dec. 22, 2003) (where VA receives a notice 
of disagreement (NOD) that raises a new issue in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue).  
This letter was obviously after the initial adjudication of 
his claim for service connection in January 1997, and the 
January 2004 letter was not even issued until after the 
September 1999 rating decision granting a higher 50 percent 
initial evaluation.  So compliance with the explicit timing 
requirements of §5103(a) is seemingly impossible without the 
nullification of that initial RO decision.  No matter, 
though.

In Pelegrini II, the Court clarified it was (1) "neither 
explicitly nor implicitly requiring the voiding or 
nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at 122.  The 
Court further stated that in order to comply with the 
appellant's right to appellate review under 38 C.F.R. 
§7194(a), a remand may require readjudication of the claim by 
the AOJ once complying notice is given, unless AOJ 
adjudication is waived by the claimant.  Id. at 123-124, 
citing Disabled Am. Veterans v. Sec'y of Veterans Affairs, 
327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding that the 
Board is not permitted, consistent with section 7104(a) to 
consider 'additional evidence without having to remand the 
case to the AOJ for initial consideration [or] without having 
to obtain the appellant's waiver [of such remand]'").  This 
suggests that in cases where, as here, the VCAA notice was 
sent after the RO's initial adjudication, it is appropriate 
for the Board to remand the claim to the RO for further 
development and readjudication.  

But since, in this particular case, the January 2004 VCAA 
notice was provided prior to issuing the March 2004 and 
November 2004 SSOCs, as well as before certifying the 
veteran's appeal to the Board for adjudication, he already 
has been fully apprised of this law and given more than ample 
opportunity to identify and/or submit additional supporting 
evidence.  Indeed, as already mentioned, he even had an 
additional 90 days once his appeal arrived at the Board to 
identify and/or submit additional supporting evidence, and 
even beyond that with justification for not meeting this 
deadline.  38 C.F.R. § 20.1304 (2004).  Consequently, 
satisfactory measures already have been taken to overcome the 
problems with the VCAA timing requirements as outlined in 
Pelegrini II.  So any error in the timing of the notice was 
merely harmless and, thus, not prejudicial.  See Mayfield v. 
Nicholson, 
No. 02-1077 (U.S. Vet. App.  April 14, 2005)

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

VA's General Counsel recently held in VAOPGCPREC 1-2004 (Feb. 
24, 2004), however, that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  And the Board is bound 
by the precedent opinions of VA's General Counsel as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In this particular case, although the January 2004 VCAA 
notice letter that was provided to the claimant does not 
contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that he was otherwise fully 
notified of the need to give VA any evidence pertaining to 
the claim.  The January 2004 VCAA letter requested that he 
provide or identify any evidence supporting his claim for a 
rating higher than that initially assigned for his PTSD.  So 
a more generalized request with the precise language outlined 
in § 3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004).

With respect to the VCAA letter of January 2004, the veteran 
was requested to respond within 60 days, but the letter 
informed him that he had up to one year to submit evidence.  
And it has been more than one year since the letter.  
Nonetheless, 38 C.F.R. § 3.159(b)(1) (2003) was invalidated 
by the United States Court of Appeals for the Federal Circuit 
in Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. September 2003).  
The offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision was invalid because it was inconsistent with the 
statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  



In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, as alluded 
to earlier, where, as here, an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson at 125-26 (1999).  This, in turn, 
would compensate the veteran for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.

The veteran was afforded his first VA examination, in 
connection with his original claim of entitlement to service 
connection, in December 1996.  According to the report, he 
complained of insomnia, flashbacks, nightmares, anxiety, 
depression, hyperstartle response, and having a "short 
fuse."  He reported that he had been working as a bus driver 
for the New York City Transit Authority since 1990.  
On objective mental status examination, he was oriented.  His 
thought process was relevant and coherent.  His mood was 
anxious and depressed, and his affect was appropriate.  He 
denied suicidal ideation, feelings of hopelessness or 
helplessness, delusions, and hallucinations.  His memory and 
concentration were somewhat impaired.  There was no evidence 
of phobias, obsessions, compulsions, or panic attacks.  There 
was also no evidence of anhedonia.  The diagnosis was chronic 
PTSD and a Global Assessment of Functioning (GAF) score of 51 
was assigned.

VA treatment notes from March 1997 through January 1998 
indicate that the veteran received counseling for intense 
nightmares, poorly controlled behavior, confrontations with 
his boss, and bad memories of his Vietnam experiences. 

A March 1999 letter from a VA psychologist indicates that the 
veteran received outpatient treatment for his PTSD and that 
the war in the former Yugoslavia had an adverse influence on 
the veteran's "psychological well being", including 
difficulty sleeping and concentrating.  The psychologist 
recommended that the veteran withdraw from his college 
classes.

A June 1999 VA psychological evaluation report for the 
Psychiatry Service indicates that the veteran complained of 
nightmares and upsetting thoughts about his Vietnam service, 
feelings of indifference to and detachment from others, a 
loss of interest in some activities, impaired sleep, 
hyperstartle response, a bad temper, multiple altercations on 
the job and in the neighborhood, and marital tension.  
He also complained of helplessness, social isolation, and 
problems with interpersonal relationships.  The diagnosis was 
PTSD and a GAF score of 30 was assigned.

And, in July 1999, the veteran was afforded a hearing before 
the RO.  According to the transcript, the veteran testified 
that he attended biweekly group therapy and took medication 
for his PTSD.  He also testified that he experienced sleep 
impairment, nightmares, flashbacks, hypervigilance, and 
social isolation.  He stated that he worked for the Transit 
Authority for over 8 years, but that since he did not know 
what would happen on a given day, he considered it day-to-day 
employment, even though it was a permanent position.  He also 
stated that he used sick time for treatment and that he lost 
interest in his hobbies.  He complained of poor 
concentration, depression, verbal outbursts and altercations, 
and a lack of motivation.

The veteran was afforded another VA examination, in 
connection with his claim for an increased evaluation, in 
August 1999.  The report indicates that the veteran received 
individual and group psychotherapy, and psychiatric 
medication management at the Brooklyn VA Medical Center 
(VAMC).  The veteran reported that he experienced difficulty 
functioning on the job, as a bus driver, due to chronic 
irritability with associated angry outbursts and anxiety in 
crowds of people.  He related that he was hypervigilant while 
driving his bus due to a fear of being attacked.  He 
complained of chronic depression and sleep impairment, such 
that his ability to function in an occupational setting was 
impaired.  He also complained of occasional panic attacks, 
impaired concentration, flashbacks, nightmares, mildly 
impaired short-term memory, and mood and motivational 
disturbances.  He also related having problems with 
interpersonal relationships, with no friends and a conflicted 
relationship with his wife.  He stated that he avoided social 
engagements due to anxiety in crowded places and that his 
symptoms increased in severity following a trip to Puerto 
Rico four years earlier.  He also reported that he missed 
about 2 days of work per month due to his PTSD symptoms.  He 
also related that he had a lack of interest in  significant 
activities and felt detached and estranged from others.  The 
VA examiner noted that the veteran experienced chronic 
depression, apathy, anhedonia, decreased energy, crying 
spells, diminished participation, feelings of hopelessness, 
and occasional suicidal ideation, as well as intrusive and 
distressing recollections, and difficulty establishing and 
maintaining occupational and social relationships.  The 
veteran admitted having occasional auditory hallucinations, 
hypervigilance, and paranoid ideation.  His impulse control 
was impaired, his sleep was impaired, and he had short-term 
memory impairment.  He also had chronic depression and 
anxiety.  But, he was well groomed and oriented, with normal 
speech.  The diagnoses were PTSD and major depressive 
disorder secondary to PTSD.  A GAF score of 40 was assigned.  

VA treatment records dated July 1999 through April 2002 
indicate that the veteran attended a weekly PTSD group.  No 
individual PTSD-related complaints, symptoms, or diagnoses 
pertaining to the veteran were noted.

A May 2002 VA psychological evaluation report for the 
Psychiatry Service indicates that the veteran complained of 
nightmares, feelings of sadness, impaired concentration, 
angry outbursts, and verbal confrontations with customers and 
supervisors while working as a bus driver.  He also 
complained of irritability, intrusive thoughts about Vietnam, 
hyperstartle response, impaired sleep, impaired short-term 
memory, and an inability to relate to others.  He reported 
that he experienced a great deal of emotional distress when 
he had to drive troops to Ground Zero on September 11, 2001 
and that events in the Middle East increased his war-related 
nightmares and intrusive thoughts.  He denied suicidal and 
homicidal ideation.  He was oriented and there was no 
evidence of hallucinations, delusions, or disorganized 
speech.  The diagnosis was chronic PTSD with delayed onset.  
A GAF score of 25 was assigned.

VA treatment records dated April 2002 through October 2004 
indicate that the veteran attended a weekly PTSD group.  He 
was also seen a psychiatrist for medication management.  An 
October 2002 individual treatment note showed that the 
veteran complained of verbal altercations with passengers, an 
inability to control angry outburst, impaired sleep, 
nightmares, war-related thoughts, and irritability due to 
impaired sleep.  In February and March 2003, he complained of 
increased nightmares and angry outbursts.  In February 2004, 
he complained of increased depression due to the war in Iraq 
and in April 2004, he complained of increased irritability 
without precipitation. 

The veteran was most recently afforded a VA examination in 
October 2004.  The report of that examination indicates that 
his VA "e-chart" was reviewed and he was interviewed.  The 
veteran reported that he worked full time as a city bus 
driver, and that he had 4 violations since 1998 based on 
passenger complaints, and a 
30-day suspension for using a copied pass.  He indicated that 
he had also used multiple sick days after verbal 
confrontations with riders.  He also reported that he 
received individual therapy and weekly group therapy, but 
denied any hospitalizations.  He complained of nightmares, 
insomnia, irritability, angry outbursts, hyperstartle 
response, marital conflict, and social isolation.  He also 
complained of flashbacks, crying spells, and intrusive 
thoughts.  He denied a history of legal problems.  He related 
that he was married, with a daughter, and two stepchildren, 
but that he had a strained relationship with them due to his 
rages.  He also related that he had poor social 
relationships, since he was a loner, with limited activities 
and leisure pursuits.  He stated that he had suicidal 
ideation, without plan or intent, and intermittent homicidal 
ideation, without plan or intent.

On objective mental status examination, the VA examiner 
observed the veteran had significant impairment in all 
aspects of his psychosocial functioning and that, 
in particular, he had interpersonal deficits due to his PTSD 
symptoms.  He had poor concentration, but fair attention.  He 
was withdrawn, with minimal responses and crying.  His 
activities of daily living skills were within normal limits 
and he was well oriented.  He had short-term memory loss, but 
his long-term memory was intact.  He related that he was 
hypervigilant in checking his environment for safety, which 
the VA examiner characterized as obsessive and ritualistic 
behavior.  His speech was of minimal rate and flow, but his 
thought process was relevant and logical.  His impulse 
control was impaired, as he related that he got into fights, 
verbal altercations, and rages.  He also complained that he 
had panic attacks 2 to 3 times per week, of 10 to 15 minutes 
duration, and that he was anxious.  His sleep was also 
impaired.  The VA examiner noted that the veteran's symptoms 
have increased and his functioning had decreased, 
particularly since the September 11th attacks and war in 
Iraq.  The diagnosis was PTSD and a GAF score of 45 was 
assigned.

Since initially filing his claim on September 27, 1996, the 
regulations pertaining to the evaluation of mental disorders 
were amended, effective November 7, 1996.  See 61 Fed. Reg. 
52695-52702 (1996) (presently codified at 38 C.F.R. §§ 4.125-
4.130 (2002)).  Generally, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
But see VAOPGCPREC 7-2003 (Nov. 19, 2003), pointing out that 
the U. S. Court of Appeals for the Federal Circuit - in Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) - overruled 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), to the 
extent that Karnas conflicts with the precedents of the 
Supreme Court and the Federal Circuit.  That is, when amended 
regulations expressly state an effective date and, as in this 
case, do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded, notwithstanding 
Karnas, and the prior version may be applied, if more 
favorable, to periods preceding and following the change.  
See also VAOGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 11-97 
(Mar. 25, 1997); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2004).

At the time of the grant of service connection for the 
veteran's PTSD, the RO assigned a 30 percent disability 
evaluation pursuant to 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996), which later was increased to 50 percent from the 
same effective date of September 27, 1996.  A 50 percent 
disability evaluation was appropriate with evidence of 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and psychoneurotic symptoms that resulted in reduced 
reliability, flexibility, and efficiency.  The next higher 
rating of 70 percent required evidence of severe social and 
industrial impairment.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  And the highest possible schedular rating 
of 100 percent required active psychotic manifestations of 
such extent, severity, depth, persistence or bizarreness as 
to produce total isolation, gross repudiation of reality, 
and/or unemployability.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  See also Johnson v. Brown, 7 Vet. App. 95, 
96 (1994).

According to the current regulations, effective November 7, 
1996, a mental disorder should be evaluated "based on all 
the evidence of record that bears on occupational and social 
impairment . . . ."  See 38 C.F.R. § 4.126(a) (2004).  A 50 
percent disability evaluation is assigned under this Code for 
occupational and social impairment due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).  For the next higher 70 percent evaluation to be 
warranted, there must be occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.   A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  Ibid.

For the following reasons, under both the old and new 
criteria, the veteran is not entitled to a disability 
evaluation in excess of 50 percent for his PTSD for the 
period from September 26, 1996 to June 29, 1999, but he is 
entitled to a higher 70 percent disability rating as of June 
30, 1999.

In considering the former and current rating criteria for the 
period from September 26, 1996 through June 29, 1999, the 
Board finds that the veteran's overall disability picture was 
consistent with the currently assigned 50 percent rating.  So 
a higher rating was not warranted.  In this regard, the 
objective clinical evidence of record does not show that he 
experienced severe occupational impairment, or that he had 
obsessive rituals, incoherent speech, near-continuous panic 
or depression, impaired impulse control, spatial 
disorientation, homicidal ideation, or an inability to 
function independently.  There also was no objective clinical 
evidence of delusions, hallucinations, or panic attacks.  
And although he described on-the-job confrontations, there 
was no independent verification of severe occupational 
impairment.  Further, he had coherent speech, with an 
unimpaired thought process and memory.  Likewise, he was well 
groomed and correctly oriented in all spheres (to time, 
place, and person).  Moreover, even though he reported 
impaired social functioning, he did not report any problems 
with interpersonal relationships with his family, and there 
was no indication that he was unable to participate in many 
activities of daily living, despite his difficulty 
concentrating, irritability, and nightmares, which were 
contemplated by the assigned 50 percent evaluation.

As of June 30, 1999, however, the veteran's PTSD worsened to 
the 70-percent level.  This is when the VA psychological 
evaluation report first showed an increase in his 
symptomatology.  The report in question illustrated that his 
symptomatology now included feelings of helplessness, 
problems with interpersonal and social relationships, 
insomnia, and angry outbursts.  Likewise, the objective 
medical evidence of record, as shown at the August 1999 and 
October 2004 VA examinations, confirms he had chronic 
depression, anhedonia, suicidal ideation, feelings of 
hopelessness, short-term memory impairment, anxiety, and 
intrusive thoughts, as well as impaired impulse control.  
Moreover, the medical evidence of record demonstrates that he 
began experiencing significant social impairment, with 
deficiencies in familial relationships and mood.  He 
experiences suicidal ideation, a depressed and anxious mood, 
short-term memory impairment, and he has impaired 
concentration.  In addition, he tends toward isolation and 
avoidance, with limited social interactions.  He also 
experiences hypervigilance and hyperstartle response, 
nightmares, and flashbacks.  Aside from this, he has 
insomnia, intrusive thoughts, and is prone to angry outbursts 
and rages.

In summary, the clinical evidence of record clearly 
demonstrates evidence of the veteran's impaired impulse 
control, deteriorating social functioning, 
chronic depression, and restricted affect.  Likewise, the 
Board notes that his VA examination reports show that his GAF 
scores in August 1999 and October 2004 were consistently in 
the 40 to 45 range, and his psychological evaluations even 
included GAF scores as low as 25 and 30.  According to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM IV), GAF 
scores of 41 to 50 are indicative of serious impairment in 
social, occupational, or school functioning.  GAF scores of 
31-40 are indicative of some impairment in reality testing or 
communication or major impairment in several areas, such as 
work, family relations, judgment, thinking, or mood.  Id.  
The Board finds that the aforementioned clinical findings and 
GAF scores support a 70 percent rating as of June 30, 1999, 
under both the former and revised versions of Diagnostic Code 
9411.

The veteran is not, however, entitled to a higher rating of 
100 percent since the evidence does not show he experiences 
obsessional rituals that interfere with routine activities, 
or that he has intermittently illogical, obscure, or 
irrelevant speech, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, spatial disorientation, or 
neglect of personal appearance and hygiene.  Likewise, there 
is no evidence that he manifests totally incapacitating 
psychoneurotic symptoms bordering on a gross repudiation of 
reality or total isolation.  Additionally, the evidence does 
not demonstrate that he is unable to perform activities 
associated with daily living, is disoriented, or experiences 
severe memory loss.  Points worth mentioning include that he 
presented to his VA examinations and VA psychological 
evaluations well groomed and correctly oriented in all 
spheres (to time, place, person and situation), and there was 
no significant impairment in his speech or thought process.  
Thus, the Board finds that a rating in excess of 70 percent 
for his PTSD is not sustainable under either the former or 
current criteria for evaluating this condition.

The fact that the Board is assigning a higher 70 percent 
rating, as of June 30, 1999, is in actuality a "staged" 
rating of the type discussed in the Fenderson decision.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his PTSD has resulted 
in marked interference with his employment (that is, beyond 
that contemplated by his current schedular rating) 
or necessitated frequent periods of hospitalization.  Rather, 
by his own admission, he has worked full-time at the same 
employer since at least 1990, and he worked for many years 
prior to that.  And even he admits that he has not required 
hospitalization for treatment of his PTSD and only required 2 
days per month of sick leave due to this condition.  So there 
is no basis for referring this case to the Director of VA's 
Compensation and Pension Service for extra-schedular 
consideration.  See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for an initial rating higher than 50 percent for 
PTSD, for the period from September 26, 1996 to June 29, 
1999, is denied.

But a higher 70 percent rating is granted as of June 30, 
1999, subject to the laws and regulations governing the 
payment of VA compensation.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


